Motion Denied; Order filed March 28, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00673-CV
                                   ____________

           IN THE INTEREST OF K.G.S. AND T.W.S., CHILDREN


                    On Appeal from the 312th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2009-01569A


                                   ORDER

      The clerk’s record was filed August 2, 2012. Supplemental clerk’s records
were filed on September 7, 2012, September 10, 2012, November 1, 2012, and
December 5, 2012. In addition, nine volumes of reporter’s record have been filed
in this appeal.

      On March 22, 2013, appellant filed a motion asking this court to order the
Harris County District Clerk to file a supplemental clerk’s record containing the
Order of Severance. The supplemental clerk’s record filed December 5, 2012,
contains the Order of Severance. In addition, appellant asks that the record in this
appeal include the documents and reporter’s record filed in the main cause number.
It appears that the records in this appeal already include the requested records from
the main case. Accordingly, we DENY appellant’s motion.

                                PER CURIAM




                                         2